


Exhibit 10.23

 

Description of the 2010-2012 Long-Term Incentive Plan

 

On January 7, 2010, the compensation committee (the “Committee”) of the Board of
Directors of Virgin Media Inc. (the “Company”) approved the Company’s 2010-2012
long-term incentive plan (the “2010 LTIP”), which includes the grant of stock
options and restricted stock units to its executive officers (excluding the
Chairman and the Chief Executive Officer) and other key employees of the Company
and its subsidiaries.  The 2010 LTIP is designed to incentivize senior managers
to meet stringent business performance targets, which are aligned with driving
long-term stockholder value, over a three-year period.  The 2010 LTIP consists
of awards of stock options and performance-based restricted stock units under
the Company’s Stock Incentive Plan.

 

Overall Structure

 

The 2010 LTIP is comprised of (1) option grants that vest based solely on time
in approximately twenty percent increments, beginning January 1, 2011, and
(2) restricted stock unit grants with cliff-vesting after three years that are
linked to the achievement of performance criteria over the three-year period
(January 1, 2010 to December 31, 2012), in each case, subject to continued
employment with the Company to the vesting date.  Options with a face value of
100% of the recipient’s base annual salary were granted to all eligible
employees, subject to the conditions above.  Of this total, options with a face
value of £30,000 per eligible employee were granted under the CSOP.  These
options, to the extent granted to US nationals, are also intended to qualify as
Incentive Stock Options under applicable US tax legislation.  For senior
executives, restricted stock units with a face value of up to 150% of the
recipient’s annual base salary were granted, subject to the conditions above. 
For other eligible employees, restricted stock units with a face value of up to
75% of the recipient’s annual base salary were granted, subject to the
conditions above.

 

The options will have a ten-year term.  The vesting of the options will
accelerate in the event that there is a change in control of the Company and the
individual is terminated for good reason or without cause within 12 months of
the change of control event. If CSOP option vesting is accelerated, those
options to which accelerated vesting is applied may in certain circumstances
cease to qualify for the favorable tax treatment otherwise applicable (unless
accelerated vesting is for certain specific good leaver reasons) to CSOP options
and the tax treatment will be that applicable to options granted otherwise under
the 2010 LTIP.

 

Grant Date

 

The options were granted on January 7, 2010 with the exception of the CSOP
options, which were granted on January 8, 2010 following HMRC’s approval of the
CSOP.  The restricted stock units were granted on January 7, 2010.

 

--------------------------------------------------------------------------------


 

Value of the Awards

 

The grant date face value of the options awarded under the 2010 LTIP is
determined using the average of the high and low stock prices of the Company’s
common stock on the grant date, and the exercise price is equal to the average
of the high and low stock prices of the Company’s common stock on the grant
date.  The grant date face value of the restricted stock units awarded under the
2010 LTIP is determined using the average of the high and low stock prices of
the Company’s common stock on the grant date.

 

Performance Criteria for the Restricted Stock Units

 

The performance criteria for the restricted stock units is as follows: (i) 50%
based on achievement of a cumulative simple cash flow (“SCF”) target in respect
of the period from January 1, 2010 through December 31, 2012, being operating
income before depreciation, amortization, goodwill and other intangible asset
impairments and restructuring and other charges, less fixed asset additions on
an accrual basis (excluding additions in respect of Electronic Equipment Waste
Obligations accrued under the Asset Retirement and Environmental Obligations
Topic of the FASB Accounting Standards Codification) and (ii) 50% based on total
shareholder value (“TSV”) performance in respect of the period from January 1,
2010 through December 31, 2012 relative to a pre-determined performance
comparator group.  For senior executives, vesting of any SCF-based award with
grant date face value of greater than 50% of the recipient’s annual base salary
also requires top quartile TSV performance.  Further, if TSV growth is negative,
the number of restricted stock units vesting based on TSV performance (except in
respect of the SCF-based award) will be reduced by half from the percentage
otherwise applicable.

 

The performance criteria include minimum and maximum performance levels. Each
restricted stock unit agreement will establish a minimum level for each
performance condition below which no restricted stock units will vest and a
maximum level of performance at which all of the restricted stock units will
vest.  If the performance is below the minimum level, the restricted stock units
subject to such performance condition will lapse.

 

Equivalent payments may be made in cash rather than common stock at the
Committee’s discretion. If the award recipient’s employment terminates prior to
the payment date, the restricted stock units will be forfeited.  The vesting of
the restricted stock units will not accelerate in the event of a change in
control of the Company.

 

2010 LTIP Grants

 

Options to purchase an aggregate of approximately 1.7 million shares of common
stock and an aggregate of approximately 1.7 million restricted stock units
(based on the maximum target level being achieved) were awarded to 122 award
recipients.  The exercise price of the options granted on January 7, 2010 is
$17.16 per share and the exercise price of the CSOP options granted on
January 8, 2010 is $17.12 per share, in each case being the average of the high
and low stock prices on the relevant grant date.  Additional awards under the
2010 LTIP may be made during the 2010 fiscal year.

 

--------------------------------------------------------------------------------
